DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 20, 30, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2020/0404564, hereinafter Kim) and in view of Singh et al (US 2013/0143563, hereinafter Singh).

Regarding claim 15, Kim discloses a method performed by a base station of a communications network, the method comprising: sending to a communication device, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585]);					storing a user equipment (UE) context associated with the communication device, and information identifying at least one radio access network (RAN) based paging area, the at least one RAN based paging area being configured by the base station (base station stores the UE context information, Para [0592], BS can transmit paging area ID to the terminal and manages the mobility of the UE instead of the MME, generates paging message through the paging area to the UE, Para [0603]);											wherein each of the at least one RAN based paging area includes at least one cell (the PA information can include the list of one or more cell identifiers, Para [0603]);			the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Singh in the system of Kim in order to improve paging procedures when utilizing low power base stations.  
Regarding claim 16, Kim discloses the method according to claim 15, wherein the RRC message comprises an RRC release message (the message is an RRC connection release message, Fig. 3H/3I).
Regarding claim 20, Kim discloses the method according to claim 15, wherein the base station operates as an anchor base station for the communication device (eNB is anchor eNB, Fig. 3H/3I).
Regarding claim 30, Kim discloses a base station (BS, Fig. 1s) of a communications network, the method comprising: a processor and transceiver (RF processor and processor, Fig. 1s) configured to: sending to a communication device, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585]);							storing a user equipment (UE) context associated with the communication device, and information identifying at least one radio access network (RAN) based paging area, the at least one RAN based paging area being configured by the base station (base station stores the UE context information, Para [0592], BS can transmit paging area ID to the terminal and manages the mobility of the UE instead of the MME, generates paging message through the paging area to the UE, Para [0603]);											wherein each of the at least one RAN based paging area includes at least one cell (the PA information can include the list of one or more cell identifiers, Para [0603]);				but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC.  
Regarding claim 35, Kim discloses a method performed by a communication device, the method comprising: receiving from a base station, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585]);							storing a user equipment (UE) context associated with the communication device, and information identifying at least one radio access network (RAN) based paging area, the at least one RAN based paging area being configured by the base station (UE stores the UE context information, Para [0592], BS can transmit paging area ID to the terminal and manages the mobility of the UE instead of the MME, generates paging message through the paging area to the UE, Para [0603]);											wherein each of the at least one RAN based paging area includes at least one associated cell (the PA information can include the list of one or more cell identifiers, Para [0603]);			but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC.  
Regarding claim 36, Kim discloses a communication device (UE, Fig. 1R) comprising: a processor and transceiver (processor and RF processor, Fig. 1R) configured to: receive from a base station, a radio resource control (RRC) message requesting the communication device to move to an RRC inactive state (eNB transmits RRC connection release for the terminal to shift into lightly connected mode, Para [0594], light connected mode is equivalent to RRC inactive mode, Para [0585]);												storing a user equipment (UE) context associated with the communication device, and information identifying at least one radio access network (RAN) based paging area, the at least one RAN based paging area being configured by the base station (UE stores the UE context information, Para [0592], BS can transmit paging area ID to the terminal and manages the mobility of the UE instead of the MME, generates paging message through the paging area to the UE, Para [0603]);											wherein each of the at least one RAN based paging area includes at least one associated cell (the PA information can include the list of one or more cell identifiers, Para [0603]);			but does not disclose wherein the RRC message includes the information identifying the at least one RAN based paging area using a respective tracking area code (TAC).  Singh discloses the paging area identifier can include the tracking area code, Para [0030], therefore the RRC message in Kim that has paging area information, Para [0603]/Fig. 3I, can include the TAC.  


Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues the claims are allowable because the prior office action stated they were allowable.  In response, the Applicant amended the allowable claims and removed limitations and they are no longer allowable.  New prior art references are being used to rejection the newly amended claims.  					
						 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461